Citation Nr: 0917881	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-43 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disorder 
characterized by blackouts.

4.  Entitlement to an initial rating higher than 10 percent 
for generalized anxiety disorder.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 
1972 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That decision denied the Veteran's 
claims for service connection for a cervical spine disorder 
(neck problem), as well as his claims for hearing loss and 
tinnitus, but granted service connection for generalized 
anxiety disorder and assigned an initial 10 percent rating.  
He wants a higher initial rating for this psychiatric 
condition.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal also stems from a more recent August 2004 RO 
decision that denied a claim for service connection for 
blackout spells and a petition to reopen a previously denied, 
unappealed, claim for service connection for a back condition 
(lumbar spine disorder).  

As support for his claims, the Veteran testified at a 
September 2008 hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.

At the outset of the hearing, the Veteran withdrew his appeal 
of the claims for neck and back disorders.  He also submitted 
a written statement, VA Form 21-4138, reiterating that he was 
withdrawing these claims.  So they are no longer at issue in 
this appeal.  38 C.F.R. § 20.204 (2008).

Of the claims that remain, the Board is remanding the claim 
for blackout spells to the RO via the Appeals Management 
Center (AMC) for further development and consideration.


FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder is manifested 
by very mild social and occupational impairment and a Global 
Assessment of Functioning (GAF) score of 70.

2.  There is no medical evidence confirming the Veteran has 
bilateral hearing loss.

3.  There is no evidence confirming he has tinnitus, either.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the generalized anxiety disorder.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.125-4.130, Diagnostic Code 
9400 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in April 2003 and February 2005.  These 
letters informed him of the evidence required to substantiate 
his service-connection claims, including the claim for 
generalized anxiety disorder since granted, as well as 
apprised him of his and VA's respective responsibilities 
in obtaining supporting evidence.

In cases, as here, where a claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once 
the Veteran has filed a separate notice of disagreement (NOD) 
contesting a downstream issue (see Grantham v. Brown, 114 
F.3d 1156 (1997) (indicating he must separately appeal 
downstream issues)), instead of issuing a separate VCAA 
notice letter concerning the downstream claim, the provisions 
of 38 U.S.C.A. § 7105(d) require VA to issue a statement of 
the case (SOC) if the disagreement is not resolved.  See also 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And 
records show the Veteran received this required SOC in 
December 2004.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his various claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records that he and his representative 
identified.  In addition, he was examined for VA compensation 
purposes in July 2003 and March 2006, including to assess the 
severity of his generalized anxiety disorder.  These 
examination reports are adequate for rating purposes, as they 
contain the information required to evaluate his generalized 
anxiety disorder.  38 C.F.R. § 4.2.  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Veteran was not afforded audiological and 
otolaryngological examinations to determine whether he has 
hearing loss and tinnitus attributable to his military 
service.  However, the only evidence suggesting an 
etiological link between these claimed disorders and his 
military service is his unsubstantiated lay allegation.  
These statements are insufficient to trigger VA's duty to 
provide an examination.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement).  And there also is no evidence confirming he has 
hearing loss and tinnitus, so in any event no current 
disability to causally relate to his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 10 Percent for his Generalized Anxiety Disorder

In the August 2003 decision at issue, the RO granted service 
connection for generalized anxiety disorder and assigned an 
initial 10 percent rating.  The Veteran wants a higher 
initial rating.  See Fenderson, 12 Vet. App. at 125-26.  But 
for the reasons and bases discussed below, the Board finds 
that the 10 percent rating is the most appropriate rating for 
his psychiatric disorder.  38 C.F.R. § 4.7.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As already alluded to, the Board must consider whether the 
Veteran's initial rating should be "staged."  See 
Fenderson, 12 Vet. App. at 125-26.  In other words, where the 
evidence contains factual findings demonstrating distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

The Veteran's psychiatric disorder has been evaluated under 
the general rating formula for mental disorders.  38 C.F.R. § 
4.130, Diagnostic Code 9400.  Under these criteria, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where symptoms are controlled by continuous medication.  
Id. 

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.  



A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The GAF score is a scaled rating reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4thed. 1994) (DSM-IV).

The Veteran has undergone two VA compensation evaluations 
since filing his claim for service connection.  The initial, 
July 2003, VA evaluation diagnosed him with a mild 
generalized anxiety disorder and assigned a GAF of 70.  The 
evaluator noted the Veteran was anxious, but cooperative.  
His speech was spontaneous and productive.  His thought 
processes were not tangential or circumstantial and his 
insight and judgment were fair.  He reported a good 
relationship with his wife of 27 years and that his inter-
social skills were not affected dramatically by his anxiety.  
He reported not being employed due to his various physical 
disabilities, so not because of his psychiatric disorder.  

During the more recent March 2006 VA mental status 
evaluation, the evaluator also assigned a GAF of 70.  The 
evaluator found that the Veteran had a pleasant affect, that 
his speech was normal, and that his thought processes were 
goal-directed and coherent.  The evaluator noted very mild 
impairment of social and occupational functioning, as the 
Veteran was able to participate in meaningful interpersonal 
relationships and was not able to work due to physical, 
rather than psychiatric, disabilities.

Based on the results of those two VA compensation 
evaluations, the Board finds no grounds for assigning an 
initial rating higher than 10 percent.  Concerning the 
requirements for a higher 30 percent rating, both examiners 
noted only very mild occupational and social impairment.  
There was no evidence of suspiciousness, panic attacks, or 
chronic sleep impairment, and the Veteran expressed an 
ability to maintain meaningful interpersonal relationships - 
including with his wife of many years.  Therefore, he does 
not meet the requirements for a higher 30 percent rating.

In addition, the Board notes that the examination reports 
list GAF scores of 70.  According to the DSM-IV, a GAF score 
of 61-70 is indicative of "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  

The Veteran's GAF scores of 70 are consistent with a 
disability rating of 10 percent.  While he does have very 
mild symptoms associated with his psychiatric disorder, the 
examiners agree that his symptoms have very little effect on 
his social and occupational functioning.  The Board finds no 
basis to assign a higher disability rating of 30 percent 
based on these assessments of his functioning.  

And, overall, for the reasons and bases discussed, the 
Veteran has not demonstrated the level of symptoms required 
for a higher 30 percent rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (the rating criteria provide guidance as 
to the severity of symptoms contemplated for each rating; 
they are not all-encompassing or an exhaustive list).  
Moreover, the Veteran has not met the requirements for a 
higher 30 percent rating at any time since the effective date 
of his award, so the Board cannot "stage" his rating.  See 
Fenderson, 12 Vet. App. at 125-26.

As well, this case also does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular Rating Schedule standards and 
warrant referring this case to the Under Secretary for 
Benefits or to the Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  The Veteran has been unemployed due 
to physical disabilities since 1993.  The VA examiners, both, 
did not believe that his psychiatric disorder had any effect 
on his employment status.  There is also no indication that 
he has required frequent hospitalization for treatment of his 
psychiatric disorder.  Instead, all of his evaluation and 
treatment for his psychiatric disorder has been on an 
outpatient basis, not as an inpatient.  And, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.1.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
So the Board does not have to refer this case for extra-
schedular consideration.  Thun v. Peake, 22 Vet. App. 111 
(2008).  See also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

III.  Service Connection For Bilateral Hearing Loss And 
Tinnitus

The Veteran claims he has hearing loss and tinnitus as a 
result of his military service and especially from being 
repeatedly exposed to excessively loud noise as a soldier 
(acoustic trauma).  As his service treatment records (STRs) 
and post-service VA treatment records do not contain 
diagnoses of hearing loss or tinnitus, however, his claims 
must be denied.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed; without this minimum 
level of proof, there can be no valid claim).

The Veteran's STRs show he had normal hearing while in 
service.  The report of his July 1975 separation examination 
indicated a 20-decibel loss at 500 Hz level, 
a 15-decibel loss at the 1000 Hz level, a 10-decibel loss at 
the 2000 Hz level, 
a 20-decibel loss at the 3000 Hz level, and a 25-decibel loss 
at the 4000 Hz level bilaterally.  In light of these findings 
showing normal hearing in service, the STRs provide highly 
probative evidence against his claim for bilateral hearing 
loss.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

With respect to the requirement of a current disability, 
before service connection may be granted for hearing loss it 
must be of a particular level of severity.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Although the Veteran had normal hearing during service and, 
therefore, did not meet these threshold minimum requirements 
of 38 C.F.R. § 3.385, or even within one year of his 
discharge, the Court has held that these provisions do not 
have to be met during service or within one year after, only 
currently.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Here, though, the record does not contain a diagnosis of 
either hearing loss or tinnitus.  Indeed, the record does not 
include any complaints of difficulty hearing or ringing in 
the ears.  Therefore, without diagnoses of hearing loss and 
tinnitus, the Veteran necessarily cannot be granted service 
connection for these conditions.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As there is no mention of hearing loss or tinnitus in the 
STRs or the post-service VA treatment records, either in the 
way of a subjective complaint or objective clinical finding, 
the Veteran has not demonstrated he has current disability 
due to hearing loss and/or tinnitus.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability existing on the date of application, not for 
past disability).  Moreover, since the Veteran has not 
established he has hearing loss or tinnitus, such as in the 
way of current diagnoses of these conditions, there is no 
current disability to causally relate to his military 
service.  So the Board need not address this additional issue 
of causation because it is an impossibility under the 
circumstances of this case.  It also logically follows that 
the Veteran did not have sensorineural hearing loss, in 
particular, within one year of his discharge from service to 
otherwise warrant granting service connection on a 
presumptive basis as an organic disease of the nervous 
system.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claims, so the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 55-57.  
Accordingly, these appeals are denied.


ORDER

The claim for an initial rating higher than 10 percent for 
generalized anxiety disorder is denied.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.


REMAND

Regarding his sole remaining claim for blackout spells, the 
Veteran's STRs include mention of an episode in January 1973 
when he was found unconscious and lying face-down in a 
puddle.  The examiner noted syncope of undetermined etiology.  
The Veteran's STRs also indicate a motor vehicle accident in 
1969, prior to service, when he had a fractured skull, was in 
a coma for three days, and had amnesia for 
2-3 weeks.  The report of his July 1975 military separation 
examination attributed his complaints of dizziness and 
fainting spells to his psychiatric disorder 
(which, as indicated, has since been service connected).

The Veteran claims that, since that January 1973 episode in 
service, he has had periodic dizzy spells or blackouts where 
he loses consciousness for 1-2 minutes.  

The Veteran's VA medical records show treatment for episodic 
loss of consciousness starting in August 2006.  There does 
not appear to be a definitive diagnosis for his symptoms.  
However, as there are reports of similar symptoms in service, 
a VA examination is necessary.  

In light of the fact that the Veteran has reported 
experiencing periodic blackouts dating back to service and 
his STRs document one instance when he blacked out, the Board 
finds that he should be provided a VA compensation 
examination for a medical nexus opinion concerning the 
determinative issue of whether his current blackout spells 
are traceable back to the one he experienced while in the 
military.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his blackouts (black out 
spells).  The examiner should address 
whether the Veteran currently suffers or 
previously suffered from blackouts or 
syncopal episodes or spontaneous losses 
of consciousness or spontaneous losses of 
neuromuscular control, or of dizziness.  
And if this is confirmed, the examiner is 
then requested to indicate whether it is 
at least as likely as not (meaning 50 
percent or more probable) that 
the Veteran's blackout spells date back 
to the one he experienced while in the 
military.  To assist in making this 
important determination, the examiner 
must review the claims file, including a 
complete copy of this remand, for the 
pertinent medical and other history.  
The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  Then readjudicate the claim for 
blackout spells in light of the 
additional evidence.  If this claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


